PER CURIAM:
Petitioner appeals from the dismissal of his second petition for a writ of habeas corpus. This Court affirmed defendant’s conviction in State v. Robbins, 709 P.2d 771 (Utah 1985), and affirmed denial of his first petition for a writ of habeas corpus in Robbins v. Cook, 734 P.2d 415 (Utah 1986).
Petitioner claims defects in the warrant for his arrest and in the charging information. These claims were waived when they were not brought to the attention of the trial court prior to the trial. State v. Schreuder, 712 P.2d 264 (Utah 1985); State v. Smith, 700 P.2d 1106 (Utah 1985); State v. Lairby, 699 P.2d 1187 (Utah 1984). In addition, petitioner cannot raise issues in post-conviction proceedings which could or should have been brought on direct appeal, except in unusual circumstances. Codianna v. Morris, 660 P.2d 1101 (Utah 1983). No such unusual circumstances are presented in this appeal. Affirmed.